Citation Nr: 1232172	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-19 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a separate compensable rating for exophthalmos.

2.  Entitlement to a separate compensable rating for a thyroidectomy scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to October 1961.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued a 10 percent disability rating for postoperative thyroidectomy syndrome with unilateral exophthalmos.

The Veteran was previously represented by a state Veterans Service Organization; however, the power of attorney was revoked in January 2011, and the Board now recognizes the Veteran as proceeding pro se in this matter. 

In March 2011, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In May 2011, the Board remanded the case to the RO, via the VA Appeals Management Center (AMC), for the development of additional evidence.

In September 2011, the Board denied the claim for entitlement to an increased disability rating for postoperative thyroidectomy syndrome with unilateral exophthalmos, currently rated as 10 percent disabling.  The Board also noted that the Veteran had remarked on the appearance of his exophthalmos and his scar during the course of the claim for an increased rating.  Thus, the question of whether a separate compensable rating may be warranted for either residual had been raised, and the Board remanded the claim for further development.

The development has been completed, and the case is before the Board for final review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In May 2011 and September 2011, the Board referred the issue of entitlement to an increased rating for hepatitis C.  After reviewing the paper claims file and the electronic claims file, it does not appear that action has been taken on that claim.  As that issue has been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Exophthalmos is manifested by corrected distant vision of 20/40 or better in each eye, without objective evidence of diplopia or visual field defect.

2.  A thyroidectomy scar measuring 20 cm in length and 0.8 cm at its widest part is noted on the Veteran's neck, but measures less than 39 square cm.


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable rating for exophthalmos have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6061-6079, 6080, 6090 (2008).

2.  The criteria for a separate compensable rating of 30 percent for a thyroidectomy scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, including the AMC).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2007 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter also informed the Veteran how effective dates are assigned and the type of evidence which impacts such determination.  The claim was last adjudicated in July 2012. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, VA examination reports, and the transcript of the March 2011 Travel Board hearing.  The Board also is satisfied that there has been substantial compliance with the remand directives.  In this regard, VA treatment records dated since February 2007 were requested and associated with the claims file, and the Veteran was afforded VA eyes and scars examinations, which contained sufficient findings regarding the exophthalmos and thyroidectomy scar.  Thus, the Board will proceed with review of the claim for separate compensable ratings for exophthalmos and a thyroidectomy scar.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument, testifying at the hearing, and reporting for examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of the matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the claims file, including the electronic record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, the Veteran was admitted to the hospital during service for severe thyrotoxicosis and underwent a subtotal thyroidectomy.  Service connection for postoperative thyroidectomy syndrome with unilateral exophthalmos was granted effective from November 1, 1961.  A 10 percent rating is currently assigned under the criteria for rating hypothyroidism pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903; medical evidence of record shows current treatment for surgically induced hypothyroidism.

In February 2007, the Veteran claimed entitlement to a disability rating in excess of 10 percent for service-connected postoperative thyroidectomy syndrome with unilateral exophthalmos.  The RO denied the claim, and during the course of his appeal, the Veteran remarked on the appearance of his exophthalmos and his thyroidectomy scar.  Thus, in September 2011, the Board remanded the issue of entitlement to a separate compensable rating for exophthalmos or a residual scar from thyroidectomy to the RO via the AMC.  

Exophthalmos

The Board points out that hyperthyroidism is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7900, and Note 2 directs that if ophthalmopathy is the sole finding, hyperthyroidism is to be evaluated as impairment of field vision (DC 6080), diplopia (DC 6090), or impairment of central visual acuity (DC 6061-6079).  It follows that if the Veteran were to receive a separate rating for his exophthalmos, it would generally be rated under impairment of field of vision, diplopia, or impairment of central visual acuity.  Id.

The regulations for the rating of eye disabilities were recently amended.  However, the new rating criteria are applicable to applications for benefits received by VA on or after December 10, 2008.  Here, the Veteran's claim for an increased rating for thyroidectomy syndrome postoperative with unilateral exophthalmos was received in February 2007.  See Notice, 73 Fed. Reg. 66543, 66544 (November 10, 2008).  Therefore, the new rating criteria are not applicable. 

Under the criteria in effect before the 2008 changes (old criteria), the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75. 

A noncompensable rating is warranted for impairment of central visual acuity when vision is 20/40 or better bilaterally.  A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable 20/50 and vision in the other eye is correctable to either 20/40 or 20/50; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079. 

On VA examination in August 2007, the Veteran reported unilateral exophthalmos, and physical examination findings included right eye protrusion or right eye exophthalmos.  The diagnosis was surgically induced hypothyroidism.

During his first visit to the VA clinic in August 2007, the Veteran described his history of thyroidectomy and current treatment for hypothyroidism.  He denied visual complaints.

In his February 2008 substantive appeal, he stated that he had protrusion of the eyes.

In February 2009, August 2009, February 2010, and August 2010 VA treatment notes, the Veteran denied vision changes.  Mild exophthalmos was noted on each examination.

In March 2011, the Veteran testified that he occasionally has headaches from the pressure in his eye, but his eye has been relatively stable and had not "increased or really rescinded in any way."  He stated that people give him a double look and believe he is staring at them due to the appearance of his eye. 

During a June 2011 VA examination, the examiner remarked that the Veteran has bilateral exophthalmos, but mainly his right eye is the more bulged eye and catches attention.  The Veteran indicated that it had been this way from the beginning of his thyroid disability.  Following a physical examination, the diagnosis was surgically-induced hypothyroidism, under control.  

The Veteran was afforded a VA eyes examination in October 2011.  He complained of occasional diplopia when tired.  On examination, corrected distant vision was reported as 20/40 or better in each eye, there was no diplopia, and there was no visual field defect.  Exophthalmos was measured as 28mm Ludde in the right eye and 23mm Ludde in the left eye; there was no lid lag and no phoria measured with Maddox rod.  

Applying the pertinent evaluation criteria to the facts as discussed above, a separate, compensable rating for the Veteran's exophthalmos is not warranted.  The Veteran's visual acuity when tested is consistent with a noncompensable rating, but does not meet the criteria for a compensable rating, and objective medical findings do not reflect impairment of field vision or diplopia.  Therefore, the claim for a separate compensable rating for exophthalmos must be denied. 

Scar

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, including scars, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, those revisions are applicable only for claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's underlying claim for an increased disability rating for postoperative thyroidectomy syndrome with unilateral exophthalmos was received prior to October 23, 2008, and the Veteran has not expressly requested review under the revised criteria, those revisions are not applicable to the current appeal.

Disfiguring scars of the head, face and neck are generally be rated under Diagnostic Code 7800.  38 C.F.R. § 4.118 (2008).  In pertinent part, under Diagnostic Code 7800 a 10 percent rating is assigned for a scar of the head, face, or neck with one characteristic of disfigurement.  With two or three characteristics of disfigurement a 30 percent rating is assigned.  With four or five characteristics of disfigurement a 50 percent rating is warranted.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

On VA examination in August 2007, physical examination findings identified a well-healed, old anterior neck thyroid surgical scar noted to be of no problem.

During his first visit to the VA clinic in August 2007, the Veteran described his history of thyroidectomy and current treatment for hypothyroidism.  On examination, the neck was supple with full range of motion.  Subsequent VA treatment records noted an old thyroidectomy scar, but did not describe the scar.

In his February 2008 substantive appeal the Veteran stated that he had a large thyroidectomy scar with modest amount of keloid formation.

A June 2011 VA examination report described a well-healed anterior neck thyroid surgical scar that was not of any consequence or problem.

In October 2011, the Veteran appeared for a VA scars examination with the same examiner who performed the August 2007 and June 2011 VA examinations.  The examiner remarked that in June 2011 he noted a well-healed thyroidectomy scar that was of no clinical problem, and that this statement was still true.  On examination, the low neck surgical scar was described as superficial and measured 20 cm from left to right and was 8 mm (0.8 cm) at its widest portion in the middle, with a total area of 16 square centimeters (20 cm x 0.8 cm).  It was not painful, not unstable, there was no skin breakdown or keloid formation, it was nonadherent, there was no distortion of features because of the scar, it did not limit function, skin texture was smooth and not scaly or rough, and the skin remained quite flexible.  There was hypopigmentation. 

The Veteran explained that after the original surgery, the surgical site was reopened to tie off or ligate some vessels, and the reopening caused the bigger scar.  He denied that the scar was of any problem or that he received any treatment for it, including any creams or ointments.  The examiner concluded that the scar was not disfiguring because it was low enough in the neckline so that it is not seen unless the Veteran takes off his shirt.  

Applying the pertinent evaluation criteria to the facts as discussed above, the Board finds that a separate compensable rating is warranted for the thyroidectomy scar.  In this regard, objective medical findings on VA examination in October 2011 reflect two characteristics of disfigurement, which is consistent with a 30 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Specifically, the scar on his neck measured 20 cm in length and 0.8 cm wide at its widest part on examination.  While the scar was noted to be hypopigmented, the area of the scar did not exceed 39 square centimeters.  A higher, 50 percent, rating is not warranted, however, because objective evidence does not reflect visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement.  

The Board acknowledges that the VA examiner found the scar was not disfiguring because it was low enough to be covered by the collar of the Veteran's shirt.  However, the scar was described as being on the neck, not the chest, and the Veteran's choice to wear higher collared shirts does not change the fact that he has an identified scar on his neck that meets the criteria for a compensable evaluation under Diagnostic Code 7800.  The Board can envision circumstances in which the neck scar would be visible, such as by the wearing of a button-down or polo shirt where the top button or two remained undone.  Accordingly, the Board will resolve all doubt in the Veteran's favor, and award a separate 30 percent rating for the residual thryoidectomy scar, from the date of the claim for an increased rating for his post-operative thyroidectomy syndrome.

As a final matter, the Board has also considered whether the Veteran's exophthalmos or thyroidectomy scar present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  In particular, the rating criteria pertaining to impairment of central visual acuity, diplopia, and impairment of field vision provide for compensable ratings; however, objective evidence indicates that the Veteran's exophthalmos is not objectively manifested by diplopia or impairment of field vision, and his central visual acuity is consistent with a noncompensable rating.  Similarly, the characteristics of the Veteran's scar presently noted are contemplated in the 30 percent rating assigned, and Diagnostic Code 7800 permits the assignment of even higher ratings based on additional characteristics of disfigurement and other findings.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a separate compensable rating for exophthalmos or for a rating higher than that assigned for the thyroidectomy scar, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a separate compensable rating for exophthalmos is denied.

Entitlement to a separate rating of 30 percent for a thyroidectomy scar is granted from February 12, 2007, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


